Pee Ctteiam,
It was established by evidence which was credible and not contradicted that the plaintiff was deserted by her husband nearly a year before the accident, and that from the time of his desertion of her she received no support from him and had not even seen him. It must therefore be conceded that under the circumstances shown she had an undoubted right to maintain her suit as she had instituted it. The desertion was a sufficient answer to the first, second and seventh specifications.
We are not convinced of error in the admission of Russell’s testimony or in the rejection of the written agreement between Walz and Stead. We therefore dismiss the third and fourth specifications. The defendant’s first and second points were included in the fifth and sixth specifications and the answers to them were satisfactory and free from error. It was clearly stated in the charge to the jury that there was no evidence that the city had actual notice of the obstruction in the street. In the absence of evidence of actual notice it remained to inquire whether the city was properly chargeable with constructive notice. The instructions relating to constructive notice and what constituted it, and to negligence and proximate cause were plain, comprehensive and impartial. Under these instructions and upon the evidence in the case it was for the jury to determine whether the cause of the injury received by the plaintiff was the negligence of the city. The case was fairly tried in the court below. The jury rendered a verdict for the plaintiff and we see no valid reason for reversing the judgment entered thereon.
Judgment affirmed.